DETAILED ACTION
	This is the first office action on the merits for 16/930,968, filed 7/16/2020, which claims priority to Taiwanese application TW108128241, filed 8/8/2019.
	Claims 1-22 are pending in the application. Claims 1-17 are considered herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art references, even though they are not currently applied in a rejection. 
Balasubramaniam, et al. (U.S. Patent Application Publication 2008/0264488 A1)- Paragraph [0048] teaches polyethyleneimine crosslinked with glycerol diglycidyl ether, for use in a solar cell. 
	Casu, et al. (U.S. Patent 4,369,256) teaches polyethyleneimine crosslinked with diisocyanate.
	Lee, et al. (U.S. Patent Application Publication 2014/0116493 A1) teaches PEI/PEI derivatives used in electron transport layers for solar cells (paragraph [0042]).

Election/Restrictions
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/9/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udum, et al. (Organic Electronics, 2014, 15, pages 997-1001). 
In reference to Claim 1, Udum teaches an electrode interface layer material, corresponding to 0.27 mg polyethyleneimine crosslinked with 0.44 mg glycerol diglycidyl ether, described in the “Experimental” section, columns 1-2, page 998. Further data is shown for this material in Table 2.
Paragraph [0051] of the instant specification teaches that crosslinking 1.0 g polyethyleneimine with 0.5 g glycerol diglycidyl ether results in oxyanions being present in the zwitterionic polyethyleneimine.
Therefore, it is the Examiner’s position that, because the crosslinked PEI of Udum comprises a higher ratio of glycerol diglycidyl ether:PEI than in the instant specification, i.e. comprises more epoxy groups than in the material of the instant specification, there is reasonable basis to conclude that the material of Udum is a polyethyleneimine having a zwitterionic group (i.e. an oxyanionic group), wherein the cationic group is selected from the group consisting of a secondary ammonium cation group, a tertiary ammonium cation group, and a quaternary ammonium cation group.
	This disclosure further teaches the limitations of Claim 2, wherein the anionic group of the zwitterionic group is an oxyanion group.
This disclosure further teaches the limitations of Claim 3, wherein the polyethyleneimine having the zwitterionic group is formed by a reaction of polyethyleneimine and a modifier, wherein the modifier is an epoxide (i.e. glycerol diglycidyl ether).
This disclosure further teaches the limitations of Claim 4, wherein the polyethyleneimine having the zwitterionic group is formed by a crosslinking reaction of polyethyleneimine and a compound having at least two crosslinking groups (i.e. glycerol diglycidyl ether).
This disclosure further teaches the limitations of Claim 7, wherein the anionic group of the zwitterionic group is an oxyanion group, and polyethyleneimine is crosslinked with an epoxide which is used as a crosslinker, wherein the epoxide is glycerol diglycidyl ether.
In reference to Claim 10, Udum teaches that the electrode interface layer material further comprises a solvent for the polyethyleneimine having the zwitterionic group, wherein the solvent is alcohol (i.e. butanol, “Experimental,” paragraph 1, page 998).
In reference to Claim 14, Udum teaches an electrode interface layer of an inverted organic solar cell including the electrode interface material of Claim 1 (shown schematically in Fig. 1, with details given in Table 2, having a structure of ITO/PEI:CL1/P3HT:PC61BM/MoO3/Ag, further described in the “Experimental” section, page 998).
Fig. 1 further teaches that a surface of the electrode interface layer is contacted with a non-fullerene material (i.e. P3HT) (“Experimental” section, page 998).
In reference to Claim 15, Udum teaches an organic photovoltaic device, including the electrode interface layer of an inverted organic solar cell including the electrode interface material of Claim 1 (shown schematically in Fig. 1, with details given in Table 2, having a structure of ITO/PEI:CL1/P3HT:PC61BM/MoO3/Ag, further described in the “Experimental” section, page 998).
In reference to Claim 16, Udum teaches that the organic photovoltaic device includes a first electrode, corresponding to the ITO electrode (Experimental section, columns 1-2, page 998).
The organic photovoltaic device of Udum includes an electrode interface layer deposited on (i.e. disposed on) the first electrode, corresponding to the PEI crosslinked with glycerol diglycidyl ether, wherein the electrode interface layer includes the electrode interface layer material (Experimental section, columns 1-2, page 998).
The organic photovoltaic device of Udum includes an active layer deposited on (i.e. disposed on) the electrode interface layer, corresponding to the P3HT/PCBM layer (Experimental section, columns 1-2, page 998).
The organic photovoltaic device of Udum includes a hole-transporting layer deposited on (i.e. disposed on) the active layer, corresponding to the MoO3 layer (Experimental section, columns 1-2, page 998). Paragraph [0066] of the instant specification recognizes MoO3 as a hole-transporting layer.
The organic photovoltaic device of Udum includes a second electrode deposited on (i.e. disposed on) the hole-transporting layer, corresponding to the Ag layer (Experimental section, columns 1-2, page 998).
In reference to Claim 17, Udum teaches that the organic photovoltaic device includes a first electrode, corresponding to the Ag layer (Experimental section, columns 1-2, page 998).
The organic photovoltaic device of Udum includes a hole-transporting layer deposited on (i.e. disposed on) the first electrode, corresponding to the MoO3 layer (Experimental section, columns 1-2, page 998). Paragraph [0066] of the instant specification recognizes MoO3 as a hole-transporting layer.
The organic photovoltaic device of Udum includes an active layer deposited on (i.e. disposed on) the hole-transporting layer, corresponding to the P3HT/PCBM layer (Experimental section, columns 1-2, page 998).
The organic photovoltaic device of Udum includes an electrode interface layer deposited on (i.e. disposed on) the active layer, corresponding to the PEI crosslinked with glycerol diglycidyl ether, wherein the electrode interface layer includes the electrode interface layer material (Experimental section, columns 1-2, page 998).
The organic photovoltaic device of Udum includes a second electrode deposited on (i.e. disposed on) the electrode interface layer, corresponding to the ITO electrode (Experimental section, columns 1-2, page 998).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, et al. (Chemical Engineering Journal, 2018, 337, pages 122-132). 
In reference to Claim 1, Chen teaches an electrode interface layer material, corresponding to “PEI-S,” as shown in Scheme 1 (reproduced below, further described in section 2.2, column 2, page 123).

    PNG
    media_image1.png
    246
    348
    media_image1.png
    Greyscale

3-), wherein the cationic group is a quaternary ammonium cation group.
It is noted that “electrode interface material” is considered an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
	This disclosure further teaches the limitations of Claim 2, wherein the anionic group of the zwitterionic group is a sulfonate anion group.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, et al. (Journal of Membrane Science, 2015, 486, pages 97-105). 
In reference to Claim 1, Choi teaches an electrode interface layer material, corresponding to “PEI-COOH,” as shown in Fig. 1 (reproduced below, further described in section 2.3, column 1, page 99).

    PNG
    media_image2.png
    216
    266
    media_image2.png
    Greyscale

-), wherein the cationic group is a tertiary ammonium cation group.
It is noted that “electrode interface material” is considered an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
This disclosure further teaches the limitations of Claim 2, wherein the anionic group of the zwitterionic group is a carboxylate anion group.
This disclosure further teaches the limitations of Claim 4, wherein the polyethyleneimine having the zwitterionic group is formed by a crosslinking reaction of polyethyleneimine and a compound having at least two crosslinking groups (i.e. glutaraldehyde, Scheme 1).

Claims 1-2 and 12-13XX is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu, et al. (RSC Advances, 2015, 5, pages 40126-40134), as evidenced by Wang, et al. (Journal of the Taiwan Institute of Chemical Engineers, 2020, vol. 110, pages 153-162).
In reference to Claim 1, Zhu teaches an electrode interface layer material (section 2.2, “Synthesis of PEI-based zwitterion,” column 2, page 40127), in which polyethyleneimine is reacted with sodium chloroacetate to produce a zwitterionic polymer.
Evidentiary reference Wang (Fig. 1) shows the structure of the electrode interface layer material of Zhu, represented below.

    PNG
    media_image3.png
    330
    562
    media_image3.png
    Greyscale

2+) and an anionic group (COO-); wherein the cationic group is a secondary ammonium cation group.
It is noted that “electrode interface material” is considered an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
This disclosure teaches the limitations of Claim 2, wherein the anionic group of the zwitterionic group is a carboxylate anion group. 
In reference to Claim 12, Zhu teaches that the polyethyleneimine having the zwitterionic group is dissolved as an aqueous solution, wherein the pH value of the aqueous solution is adjusted with hydrochloric acid (section 2.2, column 2, page 40127).
In reference to Claim 13, Zhu teaches that the polyethyleneimine having the zwitterionic group is dissolved as an aqueous solution, wherein the pH value of the aqueous solution of the polyethyleneimine having the zwitterionic group is between 5-8 (i.e. pH=5, section 2.2, column 2, page 40127).

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popescu (U.S. Patent 4,022,676), as evidenced by Mayer, et al. (U.S. Patent 4,336,114).
 In reference to Claim 1, Popescu teaches an electrode interface layer material, corresponding to “Example 1” (column 3, lines 42-52), which comprises a product of sulfoalkylated polyethyleneimine, produced by reacting polyethyleneimine with propanesultone.
Paragraph [0045] of the instant specification teaches that reaction with polyethyleneimine and sultone results in a polyethyleneimine with a zwitterionic group.
Further, evidentiary reference Mayer teaches that reacting polyethyleneimine with propanesultone produces a quaternary nitrogen (column 2, lines 6-14).
Therefore, it is the Examiner’s position that Popescu teaches the limitations of Claim 1, wherein the electrode interface material of Popescu comprises polyethyleneimine having a zwitterionic group, the zwitterionic group having a cationic group and an anionic group (i.e. SO3-), wherein the cationic group is a quaternary ammonium cation group.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
	This disclosure further teaches the limitations of Claim 2, wherein the anionic group of the zwitterionic group is a sulfonate anion group.
This disclosure further teaches the limitations of Claim 3, wherein the polyethyleneimine having the zwitterionic group is formed by a reaction of polyethyleneimine and a modifier, wherein the modifier is a sultone (i.e. propanesultone).
This disclosure further teaches the limitations of Claim 9, wherein the anionic group of the zwitterionic group is the sulfonate anion group.
This disclosure further teaches the limitations of Claim 9, wherein polyethyleneimine is crosslinked with sultone which is used as a cross-linker, wherein the sultone is 1,3- propanesultone. It is the Examiner’s position that, because Popescu teaches that the polyethyleneimine is reacted with 1,3- propanesultone, the polyethyleneimine is crosslinked with 1,3- propanesultone
In reference to Claim 10, Popescu teaches that the electrode interface layer material further comprises a solvent for the polyethyleneimine having the zwitterionic group, wherein the solvent is alcohol (i.e. ethanol, column 3, lines 42-52).
In reference to Claim 11, Popescu teaches that the electrode interface layer material further comprises a solvent for the polyethyleneimine having the zwitterionic group, wherein the solvent is a mixture of alcohol (i.e. ethanol) and water (column 3, lines 42-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al. (Journal of Membrane Science, 2015, 486, pages 97-105), as applied to Claims 2 and 4, and further in view of Utterberg, et al. (U.S. Patent Application Publication 2003/0175323 A1).
 	In reference to Claim 3, Choi teaches that the polyethyleneimine having the zwitterionic group is formed by a reaction of polyethyleneimine and a modifier, wherein the modifier is glutaraldehyde (Fig. 1).
	Choi does not teach that the modifier is epoxide, acid anhydride, lactone, sultone or phosphate.
To solve the same problem of crosslinking polyethyleneimine, Utterberg teaches that glutaraldehyde and acetic anhydride are both suitable crosslinkers for crosslinking polyethyleneimine (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used an acetic 
Using an acetic anhydride crosslinker in place of the glutaraldehyde crosslinker of Choi teaches the limitations of Claim 3, wherein the modifier is an acid anhydride (i.e. acetic anhydride).
In reference to Claim 5, Choi teaches that the crosslinking group is a glutaraldehyde group (Fig. 1).
Choi does not teach that the crosslinking group is an ethylene oxide group, an acid anhydride group or an isocyanate group.
To solve the same problem of crosslinking polyethyleneimine, Utterberg teaches that glutaraldehyde and acetic anhydride are both suitable crosslinkers for crosslinking polyethyleneimine (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used an acetic anhydride crosslinker in place of the glutaraldehyde crosslinker of Choi, based on the teachings of Utterberg.
Using an acetic anhydride crosslinker in place of the glutaraldehyde crosslinker of Choi teaches the limitations of Claim 5, wherein the crosslinking group is an acid anhydride (i.e. acetic anhydride) group.
In reference to Claim 8, Choi teaches that anionic group of the zwitterionic group is the carboxylate anion group (Fig. 1).
	Choi does not teach that the polyethyleneimine is crosslinked with acid anhydride which is used as a cross-linker, wherein the acid anhydride is acetic anhydride or maleic anhydride.
	Instead, he teaches that the polyethyleneimine is crosslinked with glutaraldehyde (Fig. 1).
	To solve the same problem of crosslinking polyethyleneimine, Utterberg teaches that glutaraldehyde and acetic anhydride are both suitable crosslinkers for crosslinking polyethyleneimine (paragraph [0030]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used an acetic 
Using an acetic anhydride crosslinker in place of the glutaraldehyde crosslinker of Choi teaches the limitations of Claim 8, wherein the polyethyleneimine is crosslinked with acid anhydride which is used as a cross-linker, wherein the acid anhydride is acetic anhydride.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al. (Journal of Membrane Science, 2015, 486, pages 97-105), as applied to Claim 2, and further in view of Mayer, et al. (U.S. Patent 4,336,114).
In reference to Claim 6, Choi teaches that the polyethyleneimine having the zwitterionic group is formed by a crosslinking reaction of polyethyleneimine and a compound having at least two crosslinking groups (i.e. glutaraldehyde, Scheme 1).
Choi further teaches that the polyethyleneimine having the zwitterionic group is formed by reacting the crosslinked polymer with a modifier, bromoacetic acid (Scheme 1).
Choi does not teach that the modified is lactone, sultone or phosphate.
To solve the same problem of alkylating polyethyleneimine with a functionality that introduces a zwitterionic functionality to the polyethyleneimine, Mayer teaches that propane sultone is a suitable alkylating agent for use in alkylating polyethyleneimine (column 2, lines 6-14).
Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using propane sultone in place of the bromoacetic acid of Choi, based on the teachings of Mayer.
Using propane sultone as the modifier of the crosslinked polyethyleneimine in place of the bromoacetic acid of Choi, based on the teachings of Mayer, teaches the limitations of Claim 6, wherein the modifier is sultone.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi, et al. (Journal of Membrane Science, 2015, 486, pages 97-105), as applied to Claim 2, and further in view of Yafuso (U.S. Patent Application Publication 2008/0300554 A1) and Crane, et al. (U.S. Patent 5,085,779). 
In reference to Claim 7, Choi does not teach that the anionic group of the zwitterionic group is the oxyanion group, and polyethyleneimine is crosslinked with epoxide which is used as a cross-linker, wherein the epoxide is glycerol diglycidyl ether, bisphenol A diglycidyl ether, 1,4-butanediol diglycidyl ether, poly(propylene glycol) diglycidyl ether, polyoxypropylene diglycidyl ether or trimethylolpropane triglycidyl ether.
Instead, he teaches that the anionic group is a carboxylate group, and the polyethyleneimine is crosslinked with glutaraldehyde (Fig. 1).
To solve the same problem of crosslinking polyethyleneimine, Yafuso teaches that glutaraldehyde and multi-epoxide materials are both suitably types of crosslinkers suitable for use in crosslinking polyethyleneimine (Table 2, paragraph [0064]).
To solve the same problem of providing multi-epoxide materials for use in reacting with polyethyleneimine, Crane teaches that a suitable multi-epoxide material for use in reacting with polyethyleneimine includes 1,4-butanediol diglycidyl ether (column 3, lines 5-60).
Based on the teachings of Yafuso and Crane, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using 1,4-butanediol diglycidyl ether in place of the glutaraldehyde crosslinker of Choi, based on the teachings of Crane and Yafuso.
Using 1,4-butanediol diglycidyl ether in place of the glutaraldehyde crosslinker of Choi, based on the teachings of Crane and Yafuso, teaches the limitations of Claim 7, wherein polyethyleneimine is crosslinked with epoxide which is used as a cross-linker, wherein the epoxide is 1,4-butanediol diglycidyl ether.
It is also the Examiner’s position that using 1,4-butanediol diglycidyl ether in place of the glutaraldehyde crosslinker of Choi, based on the teachings of Crane and Yafuso, teaches the limitations of Claim 7, wherein the anionic group of the zwitterionic group is the oxyanion group, because paragraph [0051] of the instant specification teaches that crosslinking the polyethyleneimine with a diglycidyl ether results in oxyanions being present in the zwitterionic polyethyleneimine.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721